KING, Justice,
Objecting to the Order with Separate Written Statement:
¶ 1. For the reasons stated below, I object to the order entered herein.
¶ 2. On March 6, 2015, Hinds County Chancellor Owens directed the Mississippi Department of Corrections (MDOC) to fully comply with a Public Records Act request from the MacArthur Justice Center for information on its execution protocols. Chancellor Owens declined to stay the execution of that order and MDOC has filed with this Court its request for an emergency stay pending appeal.
¶ 3. Generally, to determine whether it is appropriate to grant a stay, the Court *468considers the following factors: (1) likelihood of success on the merits of the appeal, (2) irreparable harm to the appellant absent a stay, (3) potential harm to other parties, and (4) the public interest. Bd. of Trustees of the Jackson Pub. Sch. Dist. v. Knox, 638 So.2d 1278, 1281 (Miss.1994) (quoting Miss. R. Civ. P. 62, cmt.). At this point, MDOC does not appear to have established that it is likely to prevail on the claim that this information should be exempt from disclosure under the Public Records Act. However, significant public interest exists in this matter from both those groups who support the death penalty, as well as those groups who oppose the death penalty. Therefore, out of an abundance of caution, I believe it would be appropriate to grant MDOC’s motion for an emergency stay, provided a temporary moratorium is also placed on all executions in this State pending the resolution of this appeal.
¶ 4. The majority grants the stay requested by MDOC, but specifically denies the moratorium on executions requested by the Justice Center. Accordingly, I decline to join this order.
DICKINSON, P.J., JOINS THIS SEPARATE WRITTEN STATEMENT. KITCHENS, J., JOINS IN PART.